DETAILED ACTION

Introduction
Claims 1-5, 8, 11-12, 15-21, 24, 27-28, and 31-32 are presented for examination. Claims 6-7, 9-10, 13-14, 22-23, 25-26, 29-30, and 33-40 are previously cancelled. This Office action is in response to Applicant’s request for continued examination (RCE) filed on 11/24/2021. 

Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-5, 8, 17-21, and 24, drawn to a method performed by device in a recurrent neural network (RNN), the method comprising periodically monitoring information from streaming sessions using packet probes, a test terminal, or a network node; generating a quality metric based on the monitored information; and periodically calculating key performance indicators based on a junction weight of neurons of the RNN, wherein the RNN continuously updates its output data based on inputs continuously provided by packet probes and test terminal measurements. 
Group 2, claims 11-12, 15-16, 27-28, and 31-32, drawn to a method performed by a testing terminal in an OTT system, the method comprising: conducting an OTT session with each of a plurality of service providers; determining that a new encoding format has been introduced for an OTT session; determining which service provider introduced the new encoded format; measuring quality metrics for multiple OTT sessions; and periodically reporting the quality metrics to an RNN for use in root cause analysis by the RNN. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because they do not share the same or corresponding special technical features. For instance, although both groups 1 and 2 include technical features of monitoring data and determining quality metrics from the monitored data, neither of these technical features are special technical features. Moreover, while both groups 1 and 2 include a technical feature of using an RNN to compute output data from some input data, such a use of an RNN is not a special technical feature.   
Overall, groups 1 and 2 have very little overlapping subject matter other than the generic technical features listed in the preceding paragraph. For instance, although both groups 1 and 2 involve the use of an RNN to compute output data from input data, group 1 uses the RNN to generate quality metrics based on a junction of neurons, while group 2 uses the RNN to correlate quality metrics to radio events in order to determine a root cause of a performance problem. Moreover, group 1 includes technical features which are not present in group 2, such as a step of calculating key performance indicators based on the quality metrics. Likewise, group 2 includes technical features which are not present in group 1, such as steps of determining that a new 
A telephone call was made to Applicant’s representative (David Hall) on 3/21/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459